Citation Nr: 1726549	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO. 09-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1998 to January 2007. The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Veteran was scheduled for a Board hearing in May 2015 at the RO but failed to appear for the hearing. His hearing request is thus deemed withdrawn. 38 C.F.R. § 20.704 (2016).

Next, as noted by the Board in a July 2015 remand, the issue of entitlement to service connection for a bilateral foot disability other than pes planus was raised in the Veteran's representative's April 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board referred the matter to the AOJ for appropriate action. However, it does not appear that any actions have been taken to develop any claim of entitlement to service connection for a bilateral foot disability other than pes planus. As noted in July 2015, the Board does not have jurisdiction over this claim, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This matter was previously remanded by the Board in July 2015 and September 2016. The appeal is again REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Regrettably, yet another remand is necessary prior to adjudicating the Veteran's claim. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that he has bilateral pes planus related to service. He asserts that he never had foot problems until he entered the military. In the April 2009 Substantive Appeal, the Veteran argued that years of wearing steel toe boots for countless hours and the duties he had to perform during service made his feet start to feel painful.

In the alternative, in a July 2015 appellant brief, the Veteran's representative asserted that the Veteran's bilateral pes planus was caused or aggravated by his multiple service-connected musculoskeletal conditions that alter his gait. 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995). Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

The Veteran's direct service connection claim is governed by a specific set of regulations. 

First, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service is required to rebut the presumption of soundness. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. And, in that case, 38 U.S.C.A. § 1153 applies, and the burden falls on him, not VA, to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability). Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

The presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service. Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression. The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Veteran's October 1997 enlistment physical examination report reflects that his feet were evaluated as clinically abnormal. At that time, it was noted that he had mild symptomatic pes planus. As pes planus was noted on his enlistment medical examination, the presumption of soundness as to pes planus on entry into service has been rebutted, and he is deemed to have had a pre-existing pes planus disability. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

Prior to the September 2016 Board remand, there had not been etiological opinions rendered for the Veteran's claim. Thus, the Board requested opinions that addressed whether the Veteran's pre-existing pes planus disability underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably due to the natural progression of the pre-existing condition. The Board also requested that a VA examiner address whether the Veteran's pes planus has been aggravated beyond its natural progression by any service-connected disability. 

Pursuant to the remand, a VA examiner reviewed the Veteran's medical records and provided the requested opinions in October 2016. The opinions addressing the Veteran's claim on secondary theories of entitlement are adequate. However, the requested opinion addressing whether the Veteran's pre-existing pes planus underwent an increase in severity during service, and if so, whether the increase was clearly and unmistakably due to the natural progression of the pre-existing condition, was inadequate. Specifically, the examiner opined that it was "less likely than not that the Veteran's pes planus, which was clearly seen to exist prior to service, was aggravated beyond [its] natural progression by service." Providing a thorough recitation of the evidence, the examiner noted that the evidence does not provide any "substantive support to suggest progression beyond what would normally be expected for the condition." The examiner then reiterated her opinion, repeating the "less likely than not" standard. 

The Board finds that the provided opinion for the question of whether there was any in-service aggravation is ambiguous. The examiner framed her opinion by saying it was less likely than not that pre-existing pes planus was aggravated beyond its natural progression in service. This does not answer the threshold question of whether there was any aggravation to begin with. The principal question is whether the Veteran's bilateral pes planus underwent an increase in severity during service. It is not clear based on the examiner's opinion whether such an increase occurred. Further, the opinion employs the incorrect standard of proof, equipoise, rather than clear and unmistakable evidence. That is, the opinion seems to suggest that it was less likely than not that any aggravation of pes planus was beyond the condition's natural progression. To rebut the presumption of aggravation, VA must show by clear and unmistakable evidence that the aggravation was not beyond the natural progression of the condition. The incorrect standard applied by the examiner, coupled with the lack of clarity in the opinion as to whether there was any actual aggravation during service, leads the Board to find that another remand is necessary to obtain an adequate opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion regarding the Veteran's claimed bilateral pes planus. The Veteran should be scheduled for a VA examination only if deemed necessary by the VA examiner.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. The examiner should provide the following opinions.

a. Whether the Veteran's pre-existing bilateral pes planus disability (noted on his October 1997 enlistment physical examination) underwent an increase in severity during service.

b. If there was an increase in severity in the Veteran's pre-existing bilateral pes planus during service, the examiner should opine whether such increase was clearly and unmistakably (i.e., obviously or undebatably) not beyond the natural progression of the pre-existing condition. 

In providing the above opinions, the examiner is requested to discuss: (1) a June 2004 service treatment record where the Veteran was seen with complaints of shin splints for two to three months; (2) a June 2005 record noting that the Veteran complained of pain in the left ankle and was assessed with pes planus valgus; (3) a February 2006 document noting that the Veteran was seen for complaints of right ankle pain during physical training, including the examiner's notations that appear to suggest that the Veteran's flat feet were related to the right ankle pain; and (4) the Veteran's statements relating the onset of symptoms pertaining to pes planus to years of wearing steel toed boots and heavy physical activity. 

2. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




